Supreme Court of Florida
                                  ____________

                                  No. SC14-914
                                  ____________


 IN RE: AMENDMENTS TO FLORIDA RULE OF CIVIL PROCEDURE
   FOR INVOLUNTARY COMMITMENT OF SEXUALLY VIOLENT
                   PREDATORS 4.470.

                                     [June 5, 2014]

PER CURIAM.

      The Supreme Court’s Criminal Court Steering Committee (Committee) has

filed a petition to amend Florida Rule of Civil Procedure for Involuntary

Commitment of Sexually Violent Predators 4.470 (Post Commitment

Proceedings). We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee unanimously proposes amendments to rule 4.470 in

response to recent amendments to section 394.918, Florida Statutes (2013), made

by Chapter 2014-2, § 6, Laws of Florida, and which become effective July 1, 2014.

See ch. 2014-2, § 11, Laws of Fla.

      Upon consideration, we amend rule 4.470 as proposed by the Committee.

Subdivision (d) of the rule is amended in three respects. First, the amendment

reflects that respondents have the right to be present at a post-commitment
probable cause hearing. Second, both the State and the respondent may present

evidence at the hearing. And third, the word “retained” is removed from the rule

because section 394.918(3) provides that the respondent has the right to be

represented by counsel, which is retained or appointed. Subdivision (f) is amended

to reflect that the State has the right to have the respondent examined by

“professionals,” and not by “a professional.”

      Accordingly, Florida Rule of Civil Procedure for Involuntary Commitment

of Sexually Violent Predators 4.470 is hereby amended as set forth in the appendix

to this opinion. New language is underscored; deleted language is struck through.

The amendments to this rule shall become effective July 1, 2014, at 12:01 a.m.

Because the amendments were not published for comment prior to their adoption,

interested persons shall have sixty days from the date of this opinion in which to

file comments with the Court.1


       1. All comments must be filed with the Court on or before August 4, 2014,
with a certificate of service verifying that a copy has been served on the Chair of
the Supreme Court’s Criminal Court Steering Committee, the Honorable Kevin M.
Emas, Third District Court of Appeal, 2001 S.W. 117th Avenue, Miami, Florida
33175, emask@flcourts.org, and on the Office of the State Courts Administrator,
Staff to the Committee, Bart Schneider, Office of the General Counsel, 500 S.
Duval Street, Tallahassee, Florida 32399-1925, schneiderb@flcourts.org, as well
as a separate request for oral argument if the person filing the comment wishes to
participate in oral argument, which may be scheduled in this case. The Committee
Chair has until August 25, 2014, to file a response to any comments filed with the
Court. If filed by an attorney in good standing with The Florida Bar, the comment
must be electronically filed via the Portal in accordance with In re: Electronic
Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla.
                                            2
      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure

Judge Kevin Emas, Chair, Criminal Court Steering Committee, Miami, Florida,
and Bart Schneider, Office of State Court Administrator Staff, Criminal Court
Steering Committee, Tallahassee, Florida,

      for Petitioner




Admin. Order No. AOSC13-7 (Feb 18, 2013). If filed by a nonlawyer or a lawyer
not licensed to practice in Florida, the comment must be electronically filed via
e-mail in accordance with In re Mandatory Submission of Electronic Copies of
Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically
filed documents must be submitted in Microsoft Word 97 or higher. Any person
unable to submit a comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk, 500 S. Duval
Street, Tallahassee, Florida 32399-1927; no additional copies are required or will
be accepted.

                                        3
                                     APPENDIX

RULE 4.470. POST COMMITMENT PROCEEDINGS

  (a) – (c) [No change]

   (d) A respondent who receives written notice of the examination, and waives
his or her rights to confidentiality of the result, and who petitions the court over the
objection of the director of the facility where the respondent is housed, has the
right to a hearing limited to determining whether probable cause exists to believe
the respondent's condition has so changed, that it is safe for the respondent to be at
large, and that the respondent will not engage in acts of sexual violence if
discharged. Both the state attorney and the respondent may present evidence. The
respondent has the right to be represented by retained counsel but does not have
and the right to be present at the hearing.

  (e) [No change]

  (f) The state attorney shall have the right to have the person examined by a
professionals chosen by the state prior to the trial.

  (g)    [No change]

  (h)    [No change]




                                           4